

115 HR 6003 IH: Anti-Swatting Act of 2018
U.S. House of Representatives
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6003IN THE HOUSE OF REPRESENTATIVESJune 5, 2018Mr. Engel introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the  Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Communications Act of 1934 to provide for enhanced penalties for the transmission of
			 misleading or inaccurate caller identification information with the intent
			 to trigger an emergency response.
	
 1.Short titleThis Act may be cited as the Anti-Swatting Act of 2018. 2.Transmission of misleading or inaccurate caller ID information with intent to trigger law enforcement responseSection 227(e)(5) of the Communications Act of 1934 (47 U.S.C. 227(e)(5)) is amended—
 (1)in subparagraph (B), by striking Any person and inserting Except as provided in subparagraph (C), any person; and (2)by adding at the end the following:
				
					(C)Enhanced penalties for violation with intent to trigger emergency response
 (i)Criminal violationAny person who violates this subsection with the intent to trigger an emergency response in the absence of circumstances requiring such a response shall—
 (I)be fined under title 18, United States Code, or imprisoned not more than 5 years, or both; or (II)if serious bodily injury results, be fined under title 18, United States Code, or imprisoned not more than 20 years, or both.
							(ii)Reimbursement
 (I)In generalThe court, in imposing a sentence on a defendant who has been convicted of an offense under clause (i), shall order the defendant to reimburse any entity described in subclause (I), (II), or (III) of clause (iii) that incurs expenses in making or incident to the response described in clause (i) for such expenses.
 (II)LiabilityA person ordered to make reimbursement under this clause shall be jointly and severally liable for such expenses with each other person, if any, who is ordered to make reimbursement under this clause for the same expenses.
 (III)Civil judgmentAn order of reimbursement under this clause shall, for the purposes of enforcement, be treated as a civil judgment.
 (iii)Emergency response definedIn this subparagraph, the term emergency response means any action to protect life, health, or property by— (I)a law enforcement agency of the United States, a State, or a political subdivision of a State;
 (II)an agency of the United States, a State, or a political subdivision of a State, or a private not-for-profit organization, that provides fire, rescue, or emergency medical services; or
 (III)a public safety answering point (as defined in section 222).. 